In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-318V
                                   Filed: September 29, 2016
                                         UNPUBLISHED
*********************************
JAYMEENI PATEL,                                   *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Elizabeth Martin Muldowney, Rawls, McNelis and Mitchell, PC, Richmond, VA, for
petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On March 27, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as result of her Hepatitis A/Hepatitis B vaccine administered
on April 11, 2012. Stipulation, filed May 25, 2016, at ¶ 4; see also Petition at 1. On
May 25, 2016, the undersigned issued a decision awarding compensation to petitioner
based on the parties’ Stipulation. (ECF No. 40).


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 1, 2016, petitioner filed a petition for reimbursement of attorneys’
fees and costs. (ECF No. 44). Petitioner requests attorneys’ fees in the amount of
$35,238.60, attorneys’ costs in the amount of $6,641.79, and petitioner’s out-of-pocket
costs in the amount of $549.19 for a total amount of $42,429.58. (ECF No. 44 at 3;
ECF No. 45-1). In compliance with General Order #9, petitioner has filed a signed
statement indicating petitioner incurred $549.19 in out-of-pocket expenses. (ECF No.
45-1).

        On September 6, 2016, respondent filed a response to petitioner’s petition for
reimbursement of attorneys’ fees and costs. (ECF No. 47). Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for respondent in
the resolution of a request by a petitioner for an award of attorneys’ fees and costs.” Id.
at 1. Respondent adds, however, that she “is satisfied the statutory requirements for an
award of attorneys’ fees and costs are met in this case.” Id. at 2. Additionally, she
“asserts that a reasonable amount for fees and costs in the present case would fall
between $26,000.00 to $29,000.00” citing two other cases with an expert witness for
petitioner where the unopposed award of attorneys’ fees and costs fell within the given
range. Id. at 3.

        On September 16, 2016, petitioner filed a reply. (ECF No. 48). Petitioner argues
that “respondent does not take into account the facts and history of the case at bar and
provides no reference or discussion of the specifics for arbitrarily suggesting this range
other than the mere fact that one expert was retained in each case.” Id. at ¶ 4.

        In light of all the facts and circumstances of this case, particularly including the
history of expedited resolution within the Special Processing Unit, and mindful of
respondent’s response to the instant application, the undersigned finds upon review of
the submitted billing records and based on the undersigned’s experience evaluating fee
applications in similar Vaccine Act claims that the overall amount sought for attorneys’
fees and costs is reasonable, and the undersigned finds no cause to reduce the
requested hours or rates. Thus, especially in the absence of any particularized objection
from respondent, further analysis is not warranted. Special Masters have “wide latitude
in determining the reasonableness of both attorneys’ fees and costs.” Hines v. HHS, 22
Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, Special Masters are entitled to rely on their
own experience and understanding of the issues raised. Wasson v. HHS, 24 Cl. Ct.
482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per
curiam). J.B. v. HHS, No. 15-67V, 2016 WL 4046871 (Fed. Cl. Spec. Mstr. July 8,
2016) (addressing attorneys’ fees and costs in the context of a history of attorneys’ fees
and costs awards in over 300 similarly situated SPU cases.)

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s petition for reimbursement of attorneys’ fees and costs.


                                             2
        Accordingly, the undersigned awards the total of $42,429.583 as follows:

                A lump sum of $41,880.39, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Elizabeth Muldowney; and

                A lump sum of $549.19, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3